Citation Nr: 9909264	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic bronchitis.

2.  Entitlement to service connection for bilateral avascular 
necrosis of the hips.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to November 
1967, from February to September 1991, and apparently for 
periods of active duty for training and inactive duty 
training.

This appeal stems from an August 1994 decision of the RO that 
denied, inter alia, service connection for the two 
disabilities at issue.  The Board of Veterans' Appeals (the 
Board) notes that the other issues on appeal from that 
decision, involving disabilities claimed as the result of 
service in the Persian Gulf, were granted by the RO in 
September 1997 and March 1998 rating decisions.  The veteran 
was provided a hearing by the RO in October 1995, at which 
time he did not present evidence regarding his claim for a 
respiratory disability, and only seemed to be pursuing the 
claim regarding his hips.  Nonetheless, he has not withdrawn 
the appeal as to the former issue, and therefore appellate 
consideration must proceed.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 20.204 (1998).

The Board finds that additional evidence is necessary to 
adjudicate the service-connection claim for bilateral 
avascular necrosis of the hips.  That issue, therefore, will 
be addressed in the REMAND portion of this decision.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether a respiratory disability, to include 
chronic bronchitis, was incurred in, or aggravated by, 
service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for respiratory disability, to include chronic bronchitis, 
has not been presented.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, the 
Board finds that the veteran's claim is not well grounded.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The available service medical records from the veteran's 
period of service in the 1960s are negative for a respiratory 
disability.

Service medical records from the veteran's Persian Gulf 
service show that he was hospitalized from March 4 to March 
7, 1991 for a viral syndrome and microscopic hematuria.  
Occasional respiratory complaints were noted such as a cough, 
shortness of breath/dyspnea and difficulty breathing.  When 
discharged from the hospital, he was returned to duty without 
any profile [for limited duty].

Medical records from a private treatment provider, Fort Wayne 
Redi-Medical, P.C. from July 1990 to March 1993 have been 
obtained.  Bronchitis was first diagnosed in July 1990.  In 
December 1991 bronchitis was again diagnosed, but a chest 
x-ray late that month, however, was negative.  An April 1992 
physical examination was normal, but a January 1993 record 
reveals that the veteran had bronchitis and an upper-
respiratory infection.

A March 1993 chest x-ray from Parkview Memorial Hospital in 
Fort Wayne, Indiana was normal.

The veteran was examined by the VA in February 1994, at which 
time he reported a history of recurrent bronchitis and upper-
respiratory infections.  Objectively, the lungs were clear 
and it was stated that there were no respiratory findings at 
the present time.

The veteran was examined by the service department in January 
1995 apparently due to his complaints which he related to his 
Persian Gulf service.  He indicated, inter alia, that he had 
shortness of breath, and the examiner noted that the veteran 
had had recurrent bronchitis.  Under a heading of symptoms, 
however, it was stated that chronic bronchitis had resolved.

A February to March 1995 VA hospitalization summary shows 
that the veteran did have complaints of a history of 
respiratory sinus infections, but apparently did not complain 
of current bronchial or lung problems.  At discharge, no 
diagnosis of bronchitis or other respiratory disability 
(except sinusitis, by history).

At an October 1995 RO hearing the veteran testified regarding 
the other claim on appeal.  He made no pertinent contentions 
regarding his claimed respiratory disability.

The veteran was examined by the VA in July 1996 at which time 
the lungs were found to be perfectly clear without rales, 
rhonchi, wheezes or friction rubs.  Regarding the trachea and 
bronchi, it was specified that no disease was found.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

With some exceptions, the VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b), provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  For the purposes of 
the applicable regulation, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

Such compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317 if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

There is no dispute that the veteran is a Persian Gulf 
veteran.  Although the veteran did serve in combat in 
Vietnam, as the record reflects, he does not contend that he 
somehow incurred a respiratory disability as the result of 
combat during that early period of service.  Moreover, as 
discussed below, since he currently has no respiratory 
disability, including chronic bronchitis, the Board need not 
make a determination regarding the veteran's combat status 
with respect to service in Vietnam or in the Persian Gulf.  
Regardless of combat status, a current disability is required 
to obtain service connection.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (1996); Caluza, supra; see 
also Libertine v. Brown, 9 Vet. App. 521 (1996).

There have been no findings for over five years of bronchitis 
or other respiratory disability (for which the veteran is not 
already service connected, i.e. "flu-like" symptoms have 
been service connected).  To the extent that the veteran is 
claiming service connection on a direct basis either for 
bronchitis or for any other such respiratory disability, 
without a diagnosis of a current disability the claim is 
implausible.  Recent medical evidence is negative, and even 
states that his chronic bronchitis had resolved.

The special provisions related to Persian Gulf service do not 
aid the veteran in his claim either.  Bronchitis is a known 
diagnosis, and to the extent that this is the disability for 
which he claims service connection, it is not subject to the 
presumption.  38 C.F.R. § 3.317(a)(1)(ii); compare 38 C.F.R. 
§§ 3.307, 3.309, 3.371 (regarding presumptive service 
connection for tuberculosis).  To the extent that the veteran 
is claiming service connection for an undiagnosed disability 
manifested by respiratory problems, for over the last five 
years, there have been no objective findings of record--only 
reports of the history of bronchitis have been noted.  
Without a current disability, and without any such objective 
findings, i.e. the independent verification required by 
regulation, the claim is implausible.  38 C.F.R. 
§ 3.317(a)(1), (2).

For the foregoing reasons, the veteran's service-connection 
claim for a respiratory disability, to include chronic 
bronchitis, is not well grounded and must, accordingly, be 
denied.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.317; Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although there may be additional service medical records from 
the veteran's reserve periods, since he clearly does not have 
a respiratory disability, including bronchitis, they could 
not fulfill the requirement of a current disability to well 
ground the claim.  Caluza.  See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim for respiratory 
disability, to include chronic bronchitis, on a different 
ground than the RO did, the veteran has not been prejudiced 
by the Board's decision.  This is because, in assuming that 
this claim was well grounded, the RO accorded the claim 
greater consideration than it warranted.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether this claim is 
well grounded would be pointless and, in light of the law 
cited supra, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the issue decided herein is not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for a respiratory 
disability, to include chronic bronchitis, is denied.


REMAND

Aside from the special provisions pertaining to Persian Gulf 
service, the veteran's claim of service connection for 
bilateral avascular necrosis of the hips involves the 
question of whether this disease was first detected while on 
active duty for training.  See 38 C.F.R. § 3.6.  There is no 
dispute that he currently has bilateral avascular necrosis of 
the hips, status post total left hip replacement.  The record 
shows that the veteran has been a member of a reserve 
component for years after his service in the Persian Gulf.  
Even though the disease is noted in private medical records 
in 1993, if it occurred during a period of active duty for 
training, the veteran may be entitled to service connection 
for the disability.  Therefore, determining the exact dates 
that the veteran served on active duty for training is 
critical to this claim.  The RO sent a letter to the United 
States Army Reserves in March 1994 requesting medical 
records.  It is not clear from the claims folder that all 
such records were obtained, and just as importantly, the 
exact dates active duty for training have not been 
determined.  These records, to the extent they may be 
available, should be requested.

To ensure that the VA has attempted to obtain all of the 
appropriate evidence to decide this claim, the case is 
REMANDED to the RO for the following development:



1.  The RO should contact the Indiana 
National Guard and/or United States Army 
Reserves to obtain the available records 
pertaining to all dates of the veteran's 
active duty for training and inactive 
duty training.  The RO should also 
request all service medical records that 
the reserve components may have.  If it 
is indicated that another facility 
maintains any of these records, the RO 
should attempt to obtain the records from 
the indicated source(s).  The RO should 
associate any such records obtained with 
the claims folder.



2.  The RO should readjudicate the 
service-connection claim for bilateral 
avascular necrosis of the hips, 
accounting for known dates of active duty 
for training, and initiating any 
additional development deemed necessary.  
If the claim remains denied, both the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an appropriate opportunity 
to respond thereto.




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

